341 S.W.3d 810 (2011)
STATE of Missouri, Respondent,
v.
William Martin BOWERS, Appellant.
No. ED 95010.
Missouri Court of Appeals, Eastern District, Division Five.
May 24, 2011.
Andrew E. Zleit, Assistant Public Defender, St. Louis, MO, for appellant.
Jennifer M. Joyce, Circuit Attorney's Office, St. Louis, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
William Bowers (Defendant) appeals from the judgment of the Circuit Court of the City of St. Louis entered after a jury convicted him of resisting arrest and first degree trespass. Defendant contends that the trial court erred in overruling his motion for judgment of acquittal as to the resisting arrest count because the evidence at trial was insufficient to establish that: (1) Officer Boyce was arresting Defendant; and (2) Defendant knew or reasonably should have known that Officer Boyce was a law enforcement officer and that he was arresting Defendant.
We have reviewed the briefs of the parties and the record on appeal and find that the trial court did not err in denying Defendant's motion for judgment of acquittal because there was sufficient evidence for a rational juror to conclude that Officer Boyce was arresting Defendant and that Defendant knew or reasonably should have known that Officer Boyce was a law enforcement officer and that he was arresting Defendant. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).